             Case 3:12-cv-00036-NKM-JCH Document 795 Filed 11/23/20 Page 1 of 9 Pageid#: 22722




                                                 IN THE UNITED STATES DISTRICT COURT
                                                FOR THE WESTERN DISTRICT OF VIRGINIA
                                                      CHARLOTTESVILLE DIVISION

                      CYNTHIA B. SCOTT, et al.,                     )
                                                                    )
                               Plaintiffs,                          )
                                                                    )
                      v.                                            )          Case No. 3:12-cv-36
                                                                    )
                      HAROLD W. CLARKE, et al.,                     )
                                                                    )
                                 Defendants.                        )
                                                                    )

                                               DEFENDANTS’ RESPONSE IN OPPOSITION TO
                                           PLAINTIFFS’ NOMINATION FOR COMPLIANCE MONITOR

                               The health systems in most correctional health systems are inadequate. They
                               are not linked to transparency or quality in a way that we would expect for
                               ourselves when we are out in the community, and the disparate impact on these
                               [prisoners] who are ill should push us to rethink all levels of incarceration. . . .
                               We are not able to provide the services and healthcare that we say we do in
                               most of these places.
                                                                                          - Dr. Homer Venters

                               Defendants, by counsel, pursuant to Section IV.1. of the Settlement Agreement, ECF

                      No. 221-1, submit this response in opposition to Plaintiffs’ nomination for the

                      replacement Compliance Monitor, Dr. Homer Venters. As set forth more fully below, Dr.

                      Venters has a clear conflict of interest, is overtly biased, lacks experience in direct patient

                      care in the correctional health setting, and presents substantial risks for transmission of

                      COVID-19 to the women and staff at FCCW due to his other engagements.

                      I. Response to Plaintiffs’ “Procedural History”
ATTORNEYS AT LAW

                               As the transcript attached to Plaintiffs’ memorandum clearly shows, Defendants
  Roanoke, Virginia




                      stated at the last Status Conference that they “hope[d] to be able to provide names of folks

                      who are able and willing to [to serve as Compliance Monitor] no later than the end of next

                                                                     -1-
                      629.0303\NHS
                      4837-3654-3954 .v1
             Case 3:12-cv-00036-NKM-JCH Document 795 Filed 11/23/20 Page 2 of 9 Pageid#: 22723




                      week.” ECF No. 792-3, 14:10–14. Moreover, the Court did not “dismiss” the procedure for

                      selection of a candidate posed by Defendants. The Court acknowledged at the Status

                      Conference that the process identified by Defendants was indeed the process that

                      resulted in Dr. Scharff’s nomination, id., 12:21–23, and the Order, ECF No. 784, was silent

                      as to the process for the nomination of a replacement monitor.

                      II. Response to Plaintiffs’ Initial Comments Regarding Dr. Lubelczyk

                               Plaintiffs’ contention that Dr. Lubelczyk cannot serve as the Compliance Monitor

                      because she has not served as a Compliance Monitor in the past is a fallacy. Based on

                      Plaintiffs’ logic, how does one ever become qualified to serve as a Compliance Monitor?

                      Surely Plaintiffs’ retained expert, Nurse LaMarre, and Dr. Venters have both served as a

                      monitor in the past without any prior experience as a monitor. Were they unqualified for

                      those initial engagements as well? As the monitoring tools submitted by Nurse LaMarre

                      clearly demonstrate, monitoring is not rocket science, and Dr. Lubelczyk’s education,

                      training, and experience are more than sufficient for her to serve as the Compliance

                      Monitor in this case. In any event, Section IV.1 of the Settlement Agreement calls for an

                      individual “with expertise and experience in the field of correctional medicine” to fill any

                      vacancy in the role of the Compliance Monitor. ECF No. 221-1, at *17. The Settlement

                      Agreement does not require the replacement monitor to have served as a monitor in the

                      past. The Settlement Agreement does not call for an expert in Quality Assurance or

                      Continuous Quality Improvement. It requires an expert with experience actually
ATTORNEYS AT LAW

                      delivering care in a correctional setting.
  Roanoke, Virginia




                               In fact, an individual that does not perform monitoring as his or her sole or

                      majority source of income should be preferred. Professional monitors have an interest in

                                                                   -2-
                      629.0303\NHS
                      4837-3654-3954 .v1
             Case 3:12-cv-00036-NKM-JCH Document 795 Filed 11/23/20 Page 3 of 9 Pageid#: 22724




                      extending the length of their appointment in order to continue receiving compensation

                      for their work. Dr. Venters has decided to leave the practice of medicine to become a

                      professional expert. Dr. Lubelczyk has not.

                                Finally, Plaintiffs’ contention that NCCHC surveys consist solely of a review of

                      “written policies and procedures . . . [and] do not provide a framework for evaluating how,

                      or to what extent, proper healthcare is actually provided,” is completely belied by

                      NCCHC’s own summary explanation of its accreditation review process that consists of

                      reviewing patient health records as well as policies and procedures, interviews of health

                      staff, correctional officers, and inmates, and on-site inspections of the facility.1

                      III. Dr. Venters Lacks Experience in Direct Patient Care

                                Defendants interviewed Dr. Venters on November 19. During that call, Dr. Venters

                      conveyed that he provided direct patient care in a correctional facility for approximately

                      one year while serving as a Deputy Medical Director for Correctional Health Services.

                      Even then, he provided direct patient care only two days a week. He currently does not

                      provide any direct patient care, and it is Defendants’ understanding that Dr. Venters has

                      not done so since 2016. Strangely, Dr. Venters relies on his experience handling

                      settlement agreements in New York’s jail facilities, but he was unable to inform

                      Defendants as to the status of those settlement agreements upon his departure from

                      Correctional Health Services.

                                The bulk of Dr. Venters’ experience with Correctional Health Services in New York
ATTORNEYS AT LAW

                      appears to be limited to overseeing contract monitors. While Dr. Venters may have been
  Roanoke, Virginia




                      an employee of Correctional Health Services in New York for several years, he has very


                      1   https://www.ncchc.org/accreditation-surveyors
                                                                          -3-
                      629.0303\NHS
                      4837-3654-3954 .v1
             Case 3:12-cv-00036-NKM-JCH Document 795 Filed 11/23/20 Page 4 of 9 Pageid#: 22725




                      little hands-on experience in delivering care to patients in a correctional facility.

                      According to his CV, Dr. Venters is not a member of the American College of Correctional

                      Physicians and has not pursued a certification as a Correctional Health Professional from

                      the National Commission on Correctional Health Care.

                      IV. Dr. Venters’ Retention by Plaintiffs’ Counsel for Other Matters Creates a Conflict
                          of Interest.

                                Plaintiffs disclosed in their proposal that Dr. Venters is currently a retained expert

                      for the Legal Aid Justice Center (“LAJC”) in another matter involving conditions of

                      confinement in a detention facility. In conclusory fashion, Plaintiffs try to brush aside this

                      clear conflict because “[t]he LAJC attorneys involved in that case are not involved in this

                      matter.” But that ignores the fact that Dr. Venters is being compensated to provide expert

                      opinions favorable to LAJC in a similar matter. Based on the fee schedule in his CV, it is

                      likely that Dr. Venters has received several thousand dollars in compensation already for

                      his work in the Santos Garcia v. Wolfe case. See ECF No. 792-4, at *15. Dr. Venters has an

                      incentive to continue providing favorable opinions to LAJC, which, despite his assertions

                      to the contrary, affects his ability to remain impartial.

                      V. Dr. Venters’ Bias Prevents Him from Being Impartial

                                Dr. Venters’ public comments have demonstrated that he is unable to objectively

                      monitor the medical system at FCCW. Dr. Venters is the author of the book Life and Death

                      in Rikers Island, in which “Venters details how jails are designed and run to create new

ATTORNEYS AT LAW      health risks for prisoners—all while forcing doctors and nurses into complicity or
  Roanoke, Virginia



                      silence.”2 In his book, Venters writes, “American jails are horribly run institutions. By



                      2   https://www.amazon.com/Death-Rikers-Island-Homer-Venters/dp/1421427354
                                                                     -4-
                      629.0303\NHS
                      4837-3654-3954 .v1
             Case 3:12-cv-00036-NKM-JCH Document 795 Filed 11/23/20 Page 5 of 9 Pageid#: 22726




                      design and by incompetence, jails create the risk of death, injury, and illness for the

                      incarcerated.” Homer Venters, Life and Death in Rikers Island, 135 (2019).

                               In March 2019, he was a guest on the National Public Radio program, Fresh Air,

                      and Dr. Venters claimed, “I do think that the problems of Rikers are, in many cases, the

                      problems of jails and prisons everywhere in the United States.” Former Physician At

                      Rikers Island Exposes Health Risks of Incarceration, National Public Radio,

                      https://www.npr.org/transcripts/704424675 (last accessed November 23, 2020). More

                      recently, Dr. Venters was a panelist along with defendant Harold Clarke and others for a

                      discussion titled Decarceration and Community: COVID-19 and Beyond hosted by the

                      Radcliffe Institute for Advanced Study at Harvard University. During that panel, Dr.

                      Venters made comments to the effect of:

                          •    There is a disconnect between evidence-based healthcare practices and what

                               people who are incarcerated are experiencing.

                          •    There is a constant effort to minimize and avoid dedication of resources to keep

                               prisoners away from having their problems detected or giving them adequate care.

                          •    Most of the structures, practices, and transparency found in community hospitals

                               and clinics are absent in jails and prisons.

                          •    When coronavirus gets behind bars, it spreads like wildfire.

                          •    Most prisons have not done much at all in regard to the coronavirus.

                          •    Many facilities destroy sick call requests or do nothing with them, which is a core
ATTORNEYS AT LAW
  Roanoke, Virginia

                               weakness that is emblematic of systemic problems found in correctional health

                               systems.



                                                                     -5-
                      629.0303\NHS
                      4837-3654-3954 .v1
             Case 3:12-cv-00036-NKM-JCH Document 795 Filed 11/23/20 Page 6 of 9 Pageid#: 22727




                          •    Prisoner access to care after the pandemic is going to be as inadequate as before,

                               and prisoners are going to be harmed even more.

                          •    The health systems in most correctional health systems are inadequate. They are

                               not linked to transparency or quality in a way that we would expect for ourselves

                               when we are out in the community, and the disparate impact on these [prisoners]

                               who are ill should push us to rethink all levels of incarceration. . . . We are not able

                               to provide the services and healthcare that we say we do in most of these places.

                      The        video     of    Dr.    Venters’     comments        is    available     online     at

                      https://www.radcliffe.harvard.edu/video/decarceration-and-community-covid-19-and-

                      beyond-part-ii and attached to this Response in Opposition as Exhibit 1.

                               Dr. Venters’ writings and statements demonstrate a clear bias against correctional

                      facilities and correctional health systems. His myriad statements prejudging these

                      systems make it impossible for Defendants to see how Dr. Venters could be impartial in

                      the role of the Compliance Monitor.

                      VI. Dr. Venters’ Other Engagements Present Risks to the Women and Staff at FCCW.

                               During his interview with Defendants, Dr. Venters disclosed that he is “on the

                      road” almost every other week to do COVID-19 inspections at other facilities or other

                      COVID-related quality assurance projects. Dr. Venters was in an airport either in or

                      returning from Florida during his interview with Defendants. He is currently monitoring

                      facilities in Mississippi, California, Tennessee, New York, Illinois, and Connecticut just in
ATTORNEYS AT LAW
  Roanoke, Virginia
                      regard to COVID-19 according to his CV. He also serving as a monitor in Santa Barbara

                      County, California in addition to his COVID-19 monitoring work. In the middle of the

                      pandemic, Dr. Venters is travelling across the country to visit different congregate

                                                                     -6-
                      629.0303\NHS
                      4837-3654-3954 .v1
             Case 3:12-cv-00036-NKM-JCH Document 795 Filed 11/23/20 Page 7 of 9 Pageid#: 22728




                      settings and risking exposure to the virus to himself and others. That practice puts the

                      health and safety of the women and staff at FCCW at risk if Dr. Venters intends to conduct

                      in-person visits at FCCW.3

                                                                    CONCLUSION

                               For the foregoing reasons, Defendants respectfully request entry of an Order

                      appointing Rebecca Lubelczyk, MD, FACCP, CCHP-P, as the Compliance Monitor in this

                      case and granting such further relief as the Court deems just and proper.



                                                                       Respectfully Submitted,

                                                                       HAROLD W. CLARKE, A. DAVID ROBINSON,
                                                                       STEPHEN HERRICK, MARIEA K. LEFEVERS, and
                                                                       PAUL TARGONSKI, M.D., P.H.D.


                                                                       /s/
                                                                       Katherine C. Londos (VSB #: 36848)
                                                                       John C. Johnson (VSB #: 33133)
                                                                       Nathan H. Schnetzler (VSB #: 86437)
                                                                       FRITH ANDERSON + PEAKE, P.C.
                                                                       29 Franklin Road, SW
                                                                       P.O. Box 1240
                                                                       Roanoke, Virginia 24006-1240
                                                                       Phone: 540/772-4600
                                                                       Fax: 540/772-9167
                                                                       Email: klondos@faplawfirm.com
                                                                              jjohnson@faplawfirm.com
                                                                              nschnetzler@faplawfirm.com



ATTORNEYS AT LAW
  Roanoke, Virginia




                      3When directly asked about logistics for remote monitoring, Dr. Venters provided no response to
                      Defendants.
                                                                        -7-
                      629.0303\NHS
                      4837-3654-3954 .v1
             Case 3:12-cv-00036-NKM-JCH Document 795 Filed 11/23/20 Page 8 of 9 Pageid#: 22729




                                                       Edward J. McNelis, III
                                                       Elizabeth M. Muldowney
                                                       Ruth T. Griggs
                                                       Sands Anderson PC
                                                       1111 East Main Street, Suite 2400
                                                       Richmond, VA 23218-1998
                                                       Phone: 804-648-1636
                                                       Fax: 804-783-7291
                                                       Email: emcnelis@sandsanderson.com
                                                              emuldowney@sandsanderson.com
                                                              rgriggs@sandsanderson.com


                                                       Diane M. Abato
                                                       SAAG/Chief
                                                       Office of the Attorney General
                                                       Criminal Justice and Public Safety Division
                                                       202 North 9th Street
                                                       Richmond, VA 23219
                                                       Phone: 804-786-8191
                                                       Fax: 804-786-4239
                                                       Email: dabato@oag.state.va.us

                                                       Counsel for Harold W. Clarke, A. David
                                                       Robinson, Stephen Herrick, Mariea K. LeFevers,
                                                       and Paul Targonski, M.D., P.H.D.




ATTORNEYS AT LAW
  Roanoke, Virginia




                                                       -8-
                      629.0303\NHS
                      4837-3654-3954 .v1
             Case 3:12-cv-00036-NKM-JCH Document 795 Filed 11/23/20 Page 9 of 9 Pageid#: 22730




                                                        CERTIFICATE OF SERVICE

                               I hereby certify that on November 23, 2020 I electronically filed the foregoing with

                      the Clerk of the Court using the CM/ECF system which will automatically send notification

                      of such filing to all counsel of record.


                                                                          /s/
                                                                                Of Counsel




ATTORNEYS AT LAW
  Roanoke, Virginia




                                                                   -9-
                      629.0303\NHS
                      4837-3654-3954 .v1
